Case 2:19-cv-07575-DSF-KK Document 34 Filed 07/29/20 Page 1 of 7 Page ID #:317



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.      CV 19-7575-DSF (KKx)                                  Date: July 29, 2020
  Title: Kendra Jefferson v. Mariatte Keshishian, et al.



 Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                DEB TAYLOR                                              Not Reported
                 Deputy Clerk                                          Court Reporter


      Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                 None Present                                           None Present

 Proceedings:      (In Chambers) Order Granting in Part and Denying in Part Plaintiff’s
                   Motions to Compel [Dkts. 27, 29]


        On July 6, 2020, Plaintiff Kendra Jefferson (“Plaintiff”) filed Motions to Compel Defendants
 Haidouk Keshishian and Mariette Keshishian (“Defendants”) to provide supplemental responses to
 Requests for Production Nos. 5-10 and produce unredacted documents (“Motions to Compel”).
 ECF Docket No. (“Dkt.”) 27, 29. For the reasons set forth below, Plaintiff’s Motions to Compel
 are GRANTED IN PART and DENIED IN PART.

                                              I.
                                    RELEVANT BACKGROUND

         On August 30, 2019, Plaintiff filed this action against Defendants seeking relief, including
 punitive damages, in connection with alleged discrimination, harassment, and retaliatory
 mistreatment that Plaintiff was subjected to by Defendants during her tenancy at Defendants’ multi-
 family apartment complex in violation of federal and state fair housing laws. Dkt. 1.

         On October 17, 2019, Defendants filed an Answer. Dkt. 9.

       On April 1, 2020, Plaintiff served a Request for Production of Documents on each
 Defendant. Dkt. 27-1 and Dkt. 29-1, Declaration of Odion L. Okojie (“Okojie Decl.”), ¶ 15.

        On April 3, 2020, the Court approved the parties’ stipulated protective order regarding
 production of “Confidential” documents in discovery. Dkt. 23.


  Page 1 of 7                         CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk __
Case 2:19-cv-07575-DSF-KK Document 34 Filed 07/29/20 Page 2 of 7 Page ID #:318



        On April 14, 2020, the Court issued a Scheduling Order setting the discovery cut-off for July
 31, 2020 and a trial for December 1, 2020. Dkt. 25.

         On April 27, 2020, Plaintiff’s counsel granted Defendants’ counsel request for a thirty-day
 extension of time to respond to the Requests for Production. Okojie Decl., ¶ 17.

         On June 1, 2020, Plaintiff’s counsel granted Defendants’ counsel’s request for another
 extension up to June 10, 2020. Id.

        On June 10, 2020, Defendants served written responses to the Requests for Production,
 along with a redacted document production. Id., ¶ 19.

         On June 16, 2020, Plaintiff’s counsel sent Defendants’ counsel a meet and confer letter
 requesting supplemental responses to Requests for Production Nos. 5 through 10 and unredacted
 copies of the documents bate-stamped HK000001 – HK001295. Id., ¶¶ 20, 21.

         On June 22 and 24, 2020, counsel for both parties met and conferred via telephone but were
 unable to reach any agreements. Id., ¶ 23.

         On June 25, 2020, Plaintiff served her portion of the joint stipulations in support of the
 instant Motions to Compel on Defendants. Id., ¶ 27.

        On June 30, 2020, Defendants served supplemental responses to the Requests for
 Production and unredacted copies of the documents bate-stamped HK000001 – HK000733. Dkt.
 27-2 and Dkt. 29-2, Declaration of James T. Spratt (“Spratt Decl.”), ¶¶ 4, 7.

        On July 2, 2020, Defendants’ counsel served a privilege log in connection with Defendants’
 supplemental responses to the Requests for Production. Id., ¶ 5.

         On July 6, 2020, Plaintiff filed the instant Motions to Compel seeking production of
 documents and supplemental responses to Requests for Production Nos. 5-10 and unredacted
 copies of all documents previously produced. Dkts. 27, 29. The Motions to Compel were filed
 concurrently with Joint Stipulations pursuant to Local Rule 37-2. Dkts. 28, 30 (collectively, “JS”).

         On July 9, 2020, 1 Defendants served supplemental response to Requests for Production.
 Dkt. 31, Declaration of Haidouk Keshishian (“Haidouk Decl.”), ¶ 6; Dkt. 32, Declaration of
 Mariette Keshishian (“Mariette Decl.”), ¶ 6. On July 10, 2020, Defendants filed supplemental
 declarations in support of their Oppositions to the Motions to Compel. Dkts. 31, 32. The matters
 thus stand submitted.

         1
            There appears to be a typo in paragraph 6 of Defendants’ declarations. Both Defendants
 state they verified supplemental responses “on July 8, 2020 and forwarded the verified responses to
 [their] attorney on June 8, 2020.” Haidouk Decl., ¶ 6; Mariette Decl., ¶ 6. A July 9, 2020 service
 date is consistent with Defendants’ counsel’s representation in his July 2, 2020 declaration that
 Defendants intend to provide further supplemental responses. Spratt Decl., ¶ 11. Without copies
 of any of the Requests for Production or responses, the Court is left with the parties’ representations
 regarding the supplemental responses that are not included verbatim in the Joint Stipulations.

  Page 2 of 7                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 2:19-cv-07575-DSF-KK Document 34 Filed 07/29/20 Page 3 of 7 Page ID #:319



                                                II.
                                         LEGAL STANDARD

         Federal Rule of Civil Procedure 26(b) provides that parties may obtain discovery regarding:

         any nonprivileged matter that is relevant to any party’s claim or defense and
         proportional to the needs of the case, considering the importance of the issues at
         stake in the action, the amount in controversy, the parties’ relative access to relevant
         information, the parties’ resources, the importance of the discovery in resolving the
         issues, and whether the burden or expense of the proposed discovery outweighs its
         likely benefit.

 Fed. R. Civ. P. 26(b)(1). Relevant information “need not be admissible in evidence to be
 discoverable.” Id. A court “must limit the frequency or extent of discovery otherwise allowed” if
 “(i) the discovery sought is unreasonably cumulative or duplicative, or can be obtained from some
 other source that is more convenient, less burdensome, or less expensive; (ii) the party seeking
 discovery has had ample opportunity to obtain the information by discovery in the action; or (iii) the
 proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).

         Federal Rule of Civil Procedure 34 governs requests for production of documents. See Fed.
 R. Civ. P. 34. “The party to whom the [Request for Production] is directed must respond in writing
 within 30 days after being served.” Fed. R. Civ. P. 34(b)(2)(A). The requesting party “is entitled to
 individualized, complete responses to each of the [Requests for Production] . . . , accompanied by
 production of each of the documents responsive to the request, regardless of whether the
 documents have already been produced.” Louen v. Twedt, 236 F.R.D. 502, 505 (E.D. Cal. 2006).

         “[G]eneral or boilerplate objections such as ‘overly burdensome and harassing’ are improper
 – especially when a party fails to submit any evidentiary declarations supporting such objections.”
 A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal. 2006) (faulting defendant for
 making “boilerplate objections to almost every single request for production, including broad
 relevancy objections, objections of ‘overly burdensome and harassing,’ ‘assumes facts not in
 evidence,’ privacy, and attorney-client privilege/work product protection”).

         “A party seeking discovery may move for an order compelling an answer, . . . production, or
 inspection.” Fed. R. Civ. P. 37(a)(3)(B)(iii), (iv). “[A]n evasive or incomplete disclosure, answer, or
 response must be treated as a failure to disclose, answer or respond.” Fed. R. Civ. P. 37(a)(4).

          “The party moving to compel bears the burden of demonstrating why the information
 sought is relevant and why the responding party’s objections lack merit.” Bluestone Innovations
 LLC v. LG Elecs. Inc., No. C-13-01770 SI (EDL), 2013 WL 6354419, at *2 (N.D. Cal. Dec. 5,
 2013). In addition, “[r]elevancy alone is no longer sufficient to obtain discovery, the discovery
 requested must also be proportional to the needs of the case.” Centeno v. City of Fresno, No. 1:16-
 CV-653 DAD (SAB), 2016 WL 7491634, at *4 (E.D. Cal. Dec. 29, 2016) (citing In re Bard IVC
 Filters Prod. Liab. Litig., 317 F.R.D. 562, 564 (D. Ariz. 2016)).

 ///
 ///
 ///
  Page 3 of 7                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 2:19-cv-07575-DSF-KK Document 34 Filed 07/29/20 Page 4 of 7 Page ID #:320



                                                III.
                                            DISCUSSION

          As an initial matter, the Motions to Compel are untimely because they were not filed
 “sufficiently in advance of the discovery cut-off to permit the responses to be obtained before that
 date, if the motion is granted.” See dkt. 25 at 3. Nevertheless, because it appears Plaintiff
 proceeded diligently in seeking discovery and meeting and conferring, the Court will address the
 merits of the Motions to Compel.

 A.      REQUESTS FOR PRODUCTION NOS. 5 AND 6

         Request for Production No. 5 seeks all documents relating to Defendants’ “current financial
 condition and projected financial condition, including but not limited to Balance Sheets, Statements
 of Income, and Statement[s] of cash flow for the years of 2017, 2018, and 2019.” JS at 9.

         Request for Production No. 6 seeks all documents relating to Defendants’ “annual financial
 reports, and annual profit and loss statements, for each fiscal years [sic] of 2017, 2018, and 2019.”
 Id.

         Defendants objected to both requests on the grounds they (a) are vague and overbroad; (b)
 seek irrelevant documents; (c) seek documents protected by the attorney-client privilege and
 attorney work product doctrine; and (d) seek “financial information protected by right of privacy
 and not relevant to this matter.” Id. at 9-10.

         On June 30, 2020 and July 9, 2020, Defendants served supplemental responses. According
 to Defendants, the July 9, 2020 responses state “no documents were produced because these
 documents do not exist, nor did they ever exist.” Haidouk Decl., ¶ 6; Mariette Decl., ¶ 6. While it
 seems unlikely Defendants, who own and manage real estate property, do not have even a statement
 of cash flow, the Court cannot compel production of documents Defendants have stated do not
 exist.

       Hence, in light of Defendants’ July 9, 2020 supplemental responses, Plaintiff’s Motion to
 Compel further responses to Requests for Production Nos. 5 and 6 is DENIED as MOOT.

 B.      REQUESTS FOR PRODUCTION NOS. 7 THROUGH 10

         Request for Production No. 7 seeks all documents which relate to Defendants’ “annual State
 of California and federal tax returns, including United States Revenue Service, IRS Form 1065 for
 the years of 2017, 2018, and 2019.” JS at 10.

         Request for Production No. 8 seeks all documents relating to Schedule K-1 which
 Defendants “received in connection with [their] ownership interest in any real property in any state
 in the United States of America for the years of 2017, 2018, and 2019.” Id.

          Request for Production No. 9 seeks all documents “that list the address, dates of
 management, ownership, and type of dwelling (e.g., single family residence, apartment, duplex) [of]
 any rental dwelling owned, managed or operated by [Defendants] at any time since January 1, 2016.”
 Id. at 11.
  Page 4 of 7                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
Case 2:19-cv-07575-DSF-KK Document 34 Filed 07/29/20 Page 5 of 7 Page ID #:321



          Request for Production No. 10 seeks all documents “which reflect all appraisals conducted
 on all real property held in part or in full by [Defendants].” Id.

         Defendants objected to Requests for Production Nos. 7-10 on the grounds they (a) are
 vague and overbroad; (b) seek irrelevant documents; (c) seek documents protected by the attorney-
 client privilege and attorney work product doctrine; and (d) seek “financial information protected by
 right of privacy and not relevant to this matter.” Id. at 10-11.

          On June 30, 2020 and July 9, 2020, Defendants served supplemental responses. In the July
 9, 2020 response, Defendants continue to assert Defendants’ “right of financial privacy not to
 produce these documents relating to [their] Federal Tax Returns and financial information regarding
 [their] ownership of other real property.” Haidouk Decl., ¶ 6; Mariette Decl., ¶ 6. Defendants argue
 they fear Plaintiff will use their financial information for identity theft, particularly because they
 believe Plaintiff has previously plead guilty to, and been convicted of, felony welfare fraud and
 fraudulently misrepresented her “living and tenant status” while she lived in Defendants’ building.
 Haidouk Decl., ¶¶ 8, 9; Mariette Decl., ¶¶ 8, 9.

         Here, the Court finds Defendants’ tax returns and information regarding property ownership
 are relevant to Plaintiff’s claim for punitive damages. Defendants argue Plaintiff should be required
 to make a prima facie showing that she is entitled to punitive damages before being permitted
 discovery regarding Defendants’ financial condition. JS at 19-21. The Ninth Circuit, however, has
 not answered the question of whether a party must make a prima facie showing they are entitled to
 punitive damages prior to being allowed to obtain discovery regarding a defendant’s financial
 information. U.S. E.E.O.C. v. Giumarra Vineyards Corp., No. 1:09-CV-02255-AWI, 2012 WL
 393333, at *2 (E.D. Cal. Feb. 6, 2012) (“Applicable law on this issue in this circuit is clearly
 unclear.”). Moreover, “the majority of federal courts do not require a prima facie showing, and in
 recent opinions, it appears the courts in this district, across California, and throughout the Ninth
 Circuit routinely follow the majority approach.” Atayde v. Napa State Hosp., No. 1:16-CV-00398-
 DAD-SAB, 2020 WL 605868, at *3 (E.D. Cal. Feb. 7, 2020), reconsideration denied, 2020 WL
 1937395 (E.D. Cal. Apr. 22, 2020) (collecting cases). The Court finds no compelling reason to
 deviate from the majority approach and thus finds the requested financial information is relevant to
 the claim for punitive damages and discoverable without a prima facie showing by Plaintiff.
 Accordingly, Defendants’ boilerplate vague and ambiguous, and relevance objections are
 OVERRULED.

        In addition, Defendants’ privacy and identity theft concerns can be addressed by a protective
 order permitting production of documents for Plaintiff’s attorney’s eyes only. See Soto v. City of
 Concord, 162 F.R.D. 603, 614 (N.D. Cal. 1995). The current protective order in this action,
 however, does not provide for an “Attorney’s Eyes Only” designation. Plaintiff does not argue it
 would be insufficient for only her attorneys to have access to Defendants’ financial information.
 Accordingly, the Court will only require production of documents responsive to Requests for
 Production Nos. 7-10 subject to a protective order including an “Attorney’s Eyes Only”
 designation. 2

         Defendants have now served a privilege log and Plaintiff does not object to any particular
         2

 entry. Accordingly, Defendants’ privilege objections are SUSTAINED.
 (continued . . . )
  Page 5 of 7                       CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 2:19-cv-07575-DSF-KK Document 34 Filed 07/29/20 Page 6 of 7 Page ID #:322




         Hence, Plaintiff’s Motion to Compel further responses to Requests for Production Nos. 7-
 10 is CONDITIONALLY GRANTED 3 subject to (1) the District Court granting an extension of
 the discovery cut-off and (2) the parties stipulating to a protective order including an “Attorney’s
 Eyes Only” designation.

 C.      REDACTED DOCUMENTS

          On June 30, 2020, Defendants served unredacted copies of many of the documents
 previously produced. Plaintiff, however, argues the documents bate-stamped HK000035,
 HK000621, and HK000734 – HK001295 still contain redactions. Okojie Decl., ¶ 30. Defendants
 state they have reviewed their entire production and “[a]ll of the redactions on these documents are
 redactions containing either bank account numbers and routing numbers on bank checks or account
 numbers for utilities and other services provided for the premises.” Haidouk Decl., ¶ 4; Mariette
 Decl., ¶ 4. Plaintiff has not provided any explanation for why these account numbers are relevant to
 this action. Hence, Plaintiff’s Motion to Compel production of unredacted copies of the documents
 previously produced is DENIED.

 D.      ATTORNEY’S FEES

         Plaintiff seeks an award of $12,600 as reasonable attorney’s fees and expenses incurred in
 bringing the Motions to Compel. 4 JS at 23; Okojie Decl., ¶¶ 31-39.

        Pursuant to Federal Rule of Civil Procedure 37(a)(5)(C), “[i]f the motion is granted in part
 and denied in part, the court . . . may, after giving an opportunity to be heard, apportion the
 reasonable expenses for the motion.” Fed. R. Civ. P. 37(a)(5)(C).

          Here, Plaintiff’s Motions to Compel are granted in part and denied in part. To the extent the
 Motions to Compel are granted, they are only granted conditionally due to the imminent discovery
 cut-off and Plaintiff’s failure to consider an “attorney’s eyes only” protective order. The Court,
 therefore, finds an award of expenses not warranted under the circumstances of this case. Hence,
 Plaintiff’s request for an award of her attorney’s fees incurred in bringing the Motions to Compel is
 DENIED.

 ///
 ///
 ///

         3
           This Court is without authority to order discovery after the discovery cut-off set by the
 District Judge or to continue the discovery cut-off. See United States v. Celgene Corp., No. CV 10-
 3165 GHK (SS), 2015 WL 9661172, at *1 (C.D. Cal. Oct. 16, 2015) (holding a magistrate judge
 “does not have the authority to order discovery after the deadline set by the District Judge”).
         4
          It is not entirely clear whether Plaintiff seeks $12,600 for each motion or for both motions
 combined. Nevertheless, to the extent Plaintiff seeks this incredible sum for each straightforward
 motion to compel where the only difference between the motions is the name of the Defendant, the
 Court finds such a request would be in bad faith in light of the duplicative nature of the motions.

  Page 6 of 7                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
Case 2:19-cv-07575-DSF-KK Document 34 Filed 07/29/20 Page 7 of 7 Page ID #:323



 ///

                                              IV.
                                          CONCLUSION

       IT IS THEREFORE ORDERED, Plaintiff’s Motions to Compel are GRANTED IN
 PART and DENIED IN PART as follows:

         (1) Plaintiff’s Motions to Compel further responses to Requests for Production Nos. 5 and
 6 are DENIED as MOOT;

         (2) Plaintiff’s Motions to Compel further responses to Requests for Production Nos. 7
 through 10 are CONDITIONALLY GRANTED subject to (1) the District Court granting an
 extension of the discovery cut-off and (2) the parties stipulating to a protective order including an
 “Attorney’s Eyes Only” designation. Within fourteen (14) days of the District Court granting an
 extension of the discovery cut-off and this Court approving the parties’ amended stipulated
 protective order, Defendants shall serve supplemental responses to Requests for Production Nos. 7
 through 10 and produce responsive documents subject to the “Attorney’s Eyes Only” provisions of
 the amended protective order; and

        (3) Plaintiff’s Motions to Compel production of unredacted copies of all documents
 previously produced are DENIED.




  Page 7 of 7                       CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
